IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 01-60865



GREAT AMERICAN INSURANCE COMPANY,
                                                         Plaintiff,

                              versus

WOOD TREATING, INC.; ET AL,
                                                        Defendants,

WYNDELL B. MOODY,
                        Defendant - Counter Claimant - Appellant,

and

CROSBY WOOD PRESERVING CO.;
STEWART GAMMILL, III,

                    Defendants - Counter Defendants - Appellants,

                              versus

FEDERAL INSURANCE COMPANY;
UNITED STATES FIRE INSURANCE COMPANY;
HARTFORD UNDERWRITERS INSURANCE COMPANY;
Successor in interest to New York
Underwriters Insurance Co.;
HARTFORD ACCIDENT AND INDEMNITY COMPANY,

                                    Counter Defendants - Appellees.




          Appeal from the United States District Court
            for the Southern District of Mississippi
                           (95-CV-48)


                        January 13, 2003
Before HIGGINBOTHAM and DAVIS, Circuit Judges, and HUDSPETH*,
District Judge.

PER CURIAM:**

     We affirm for essentially the reasons stated by the trial
court.




      *
        District Judge of the Western District of Texas, sitting by
designation.

      **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2